Citation Nr: 1617971	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The instant matter was previously before the Board in April 2014, at which time it was remanded for the Veteran to be scheduled for a hearing with a decision review officer (DRO).  On May 19, 2014, the Veteran presented testimony at a DRO hearing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  The Veteran's claim was then readjudicated and denied via a June 2014 supplemental statement of the case (SSOC), which is also contained in the Veteran's VBMS file.  The case was thereafter returned to the Board.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a)).  Tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  A private treatment record dated in March 2007 records a diagnosis of tinnitus without associated hearing loss and VA treatment records dated in April 2012, which records are located in the Veteran's Virtual VA file, contain an assessment of tinnitus.  The VA records also document the Veteran's complaint that his tinnitus had become more noticeable over the past several years.  The Board also notes that the military occupational specialty of the Veteran, who served in Vietnam, was that of an electrician's mate, which has been determined to have a moderate probability of noise exposure.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iv, ch. 4, sec. B.3.d.  Accordingly, noise exposure consistent with that occupation is conceded.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Board notes that in claiming VA disability compensation for tinnitus, the Veteran reported that his tinnitus had begun in 2005.  In March 2007, the Veteran reported to his private physician that tinnitus had been present for about 4 weeks.  The Veteran's in-service noise exposure was not discussed, but he was noted to have post-service occupational noise exposure, to include noise exposure associated with his work as an electrician.  In April 2012, the Veteran was afforded a VA audiology examination.  The examiner indicated that the Veteran did not report recurrent tinnitus, and therefore did not obtain information from the Veteran regarding the date and circumstances surrounding the onset of his tinnitus.  Regarding the etiology of the Veteran's tinnitus, the examiner stated that it was less likely than not the Veteran's tinnitus was related to military noise exposure, citing to the fact that the Veteran did not complain of tinnitus until 2007, at which time his hearing was noted to be normal.

The Board notes that a medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Although there is no reasons or bases requirement imposed on medical examiners, Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, and support his or her "conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  

In the instant case, the Board finds the VA examiner's rationale for his negative nexus opinion to be lacking because the examiner does not appear to have elicited from the Veteran any information regarding the onset or continuity of tinnitus symptoms.  The examiner also provided no explanation for why normal hearing would weight against a finding that the Veteran's tinnitus is related to in-service service noise exposure, nor did the examiner even discuss the fact that the Veteran had noise exposure in service.  Given these inadequacies, the Board finds that the VA examiners' negative nexus opinions are inadequate to rely upon in this case.

Rather than remand the matter for yet another medical opinion, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for tinnitus.  Notably, during his DRO hearing, the Veteran reported that he first experienced ringing in his ears in service, but that it was intermittent at that time and would usually occur for a period of time after being exposed to loud noises.  The Veteran stated that intermittent tinnitus continued after service, but that he would not notice the ringing in his ears unless he was in a quiet environment.  He reported that it wasn't until he saw his private physician in 2007 after his symptoms had become more constant that he understood that the ringing in his ears was tinnitus.

In the instant case, the points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus in service, as well as his continued experiencing of such symptoms since that time, as the Veteran has provided an adequate explanation for any inconsistency in his reported onset of tinnitus.  That is, the Veteran explained that the ringing in his ears was not consistently noticeable until many years after service and that he was unaware of what tinnitus was until informed by his private physician.  Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the tinnitus first manifested itself during service and continued since service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


